Citation Nr: 0806683	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  99-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C with 
consequent liver transplant.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Board hearing in September 2001.  
In February 2002 and February 2003, the Board undertook 
additional development of the appeal and in August 2003 
remanded the appeal to afford due process.  The Board 
subsequently denied the veteran's appeal in a September 2004 
decision.

In an August 2005 order based upon an August 2005 Joint 
Motion for Remand, the United States Court of Appeals for 
Veterans Claims vacated the Board's September 2004 decision 
and directed the Board to complete further development and 
notice.  The Board subsequently remanded the claim in January 
2006.  

In a December 2007 letter, the Board notified the veteran 
that the Veterans Law Judge who conducted the September 2001 
hearing is no longer employed by the Board.  The veteran 
waived his right to an additional hearing in January 2008.


FINDING OF FACT

It is at least as likely as not the veteran performed graves 
registration duties in Vietnam, to which his current 
diagnosis of hepatitis C has been linked by medical evidence.  






CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for establishing service connection for Hepatitis C 
with consequent liver transplant have been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the veteran served with a Supply and 
Service Company in Vietnam, whose functions would include 
graves registration, which by necessity would require 
handling the remains of combat casualties.  The veteran 
reported serving in that capacity, and provided a statement 
from another member of the unit who likewise recalled the 
veteran having volunteered for that duty.  In 1999 
correspondence from a private physician, the opinion was 
offered that it was as likely as not the veteran contracted 
hepatitis C during service when he handled the remains of the 
deceased.  

Although there is no official documentation the veteran 
performed graves registration duties in Vietnam, it is not 
obvious why a record of such detail would have been kept in 
any event.  It is clear the veteran served in a relatively 
small unit (company size) that performed that function, and 
both he and a friend attested to the veteran's service in 
that regard.  In the view of the undersigned, this renders it 
at least as likely as not that the veteran performed graves 
registration duties in Vietnam.  In view of that conclusion, 
and the medical opinion linking the veteran's hepatitis C to 
the performance of that military service, a basis upon which 
to establish service connection has been presented.  


ORDER

Service connection for hepatitis C with consequent liver 
transplant is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


